ATTORNEY GRIEVANCE COMMISSION                                 In the
 OF MARYLAND
                                                              Court of Appeals
                Petitioner
                                                              of Maryland
V.
                                                              Misc. Docket AG
MIKE METER
                                                              No. 59
                Respondent
                                                              September Term, 2017


                                   ORDER


        The Court having considered the petition for disciplinary or remedial action filed in

the above entitled matter in accordance with Md. Rules 19-721 and 19-737(b), and the

responses to the show cause order filed by Bar Counsel and Respondent, it is this 23rd day

of March, 2018,

        ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is

hereby granted and Mike Meier is suspended for thirty (30) days, effective immediately,

from the practice of law in this State subject to further order of this Court; and it is further

       ORDERED, that the Clerk of this Court shall forthwith strike the name of Mike

Meier from the register of attorneys in this Court and shall certify that fact to the Trustees of

the Client Protection Fund and the clerks of all judicial tribunals in the State in accordance

with Rule 19-761.



                                                        /s/ Mary Ellen Barbera
                                                       Chief Judge